Exhibit 10.1

 

FORM DOCUMENT

 

DEFERRED COMPENSATION PLAN

 

--------------------------------------------------------------------------------


 

DEFERRED COMPENSATION PLAN
FOR
CLOUD PEAK ENERGY RESOURCES LLC

 

Cloud Peak Energy Resources LLC, a Delaware limited liability company (the
“Company”),  hereby establishes this Deferred Compensation Plan (the “Plan”),
effective March 18, 2011(the “Effective Date”), for the purpose of attracting
high quality executives and promoting in them increased efficiency and an
interest in the successful operation of the Company.  The Plan is intended to,
and shall be interpreted to, comply in all respects with Code Section 409A and
those provisions of ERISA applicable to an unfunded plan maintained primarily to
provide deferred compensation benefits for a select group of “management or
highly compensated employees.”

 

ARTICLE I
TITLE AND DEFINITIONS

 

1.1           “Account” or “Accounts” shall mean the bookkeeping account or
accounts established under this Plan pursuant to Article 4.

 

1.2           “Base Salary” shall mean a Participant’s annual base salary,
excluding incentive and discretionary bonuses, commissions, reimbursements and
other non-regular remuneration, received from the Company prior to reduction for
any salary deferrals under benefit plans sponsored by the Company, including but
not limited to, plans established pursuant to Code Section 125 or qualified
pursuant to Code Section 401(k).

 

1.3           “Beneficiary” or “Beneficiaries” shall mean the person, persons or
entity designated as such pursuant to Section 6.1.

 

1.4           “Bonus(es)” shall mean amounts paid to the Participant by the
Company annually in the form of discretionary or incentive compensation or any
other bonus designated by the Committee before reductions for contributions to
or deferrals under any pension, deferred compensation or benefit plans sponsored
by the Company.

 

1.5           “Code” shall mean the Internal Revenue Code of 1986, as amended,
as interpreted by Treasury regulations and applicable authorities promulgated
thereunder.

 

1.6           “Committee” shall mean the person or persons appointed by the Sole
Managing Member to administer the Plan in accordance with Article 7.

 

1.7           “Company Contributions” shall mean the contributions made by the
Company pursuant to Section 3.2.

 

1.8           “Company Contribution Account” shall mean the Account maintained
for the benefit of the Participant which is credited with Company Contributions,
if any, pursuant to Section 4.2.

 

--------------------------------------------------------------------------------


 

MullinTBG GM Form DCP

 

1.9           “Compensation” shall mean all amounts eligible for deferral for a
particular Plan Year under Section 3.1(a).

 

1.10         “Crediting Rate” shall mean the notional gains and losses credited
on the Participant’s Account balance which are based on the Participant’s choice
among the investment alternatives made available by the Committee pursuant to
Section 3.3 of the Plan.

 

1.11         “Deferral Account” shall mean the Account maintained for each
Participant which is credited with Participant deferrals pursuant to Section 4.1

 

1.12         Disability” shall mean (consistent with the requirements of
Section 409A) that the Participant (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Company. The Committee may require that the Participant submit evidence of such
qualification for disability benefits in order to determine that the Participant
is disabled under this Plan.

 

1.13         “Distributable Amount” shall mean the vested balance in the
applicable Account as determined under Article 4.

 

1.14         “Eligible Executive” shall mean a highly compensated or management
level employee of the Company, or the Company’s parent, subsidiaries or
affiliates, selected by the Committee to be eligible to participate in the Plan.

 

1.15         “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended, including Department of Labor and Treasury regulations and
applicable authorities promulgated thereunder.

 

1.16         “Financial Hardship” shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in IRC Section 152(a)) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant, (but shall in all events
correspond to the meaning of the term “unforseeable emergency” under Code
Section 409A(a)(2)(v)).

 

1.17         “Fund” or “Funds” shall mean one or more of the investments
selected by the Committee pursuant to Section 3.3 of the Plan.  A “Fund” may
include an option for the Participant to elect to receive a distribution of an
annuity contract.

 

1.18         “Hardship Distribution” shall mean an accelerated distribution of
benefits or a reduction or cessation of current deferrals pursuant to
Section 5.5 to a Participant who has suffered a Financial Hardship.

 

2

--------------------------------------------------------------------------------


 

MullinTBG GM Form DCP

 

1.19         “Interest Rate” shall mean, for each Fund, an amount equal to the
net gain or loss on the assets of such Fund during each month, as determined by
the Committee.

 

1.20         “Participant” shall mean any Eligible Employee who becomes a
Participant in this Plan in accordance with Article 2.

 

1.21         “Participant Election(s)” shall mean the forms or procedures by
which a Participant makes elections with respect to (1) voluntary deferrals of
his/her Compensation, (2) the investment Funds which shall act as the basis for
crediting of interest on Account balances, and (3) the form and timing of
distributions from Accounts.  Participant Elections may take the form of an
electronic communication followed by appropriate confirmation according to
specifications established by the Committee.

 

1.22         “Payment Date” shall mean the date by which a total distribution of
the Distributable Amount shall be made or the date by which installment payments
of the Distributable Amount shall commence.  Unless otherwise specified, the
Payment Date for Key Employees shall be the last day of the sixth (6th) month
commencing after the event triggering the payout occurs, and thirty (30) days
after the event triggering payout occurs for all other participants. Subsequent
installments shall be made in February of each succeeding Plan Year.  In the
case of death, the Committee shall be provided with documentation reasonably
necessary to establish the fact of the Participant’s death.  The Payment Date of
a Scheduled Distribution shall be February of the Plan Year in which the
distribution is scheduled to commence.  Payment Date for non Key Employees will
be no later than 60 days after death or retirement if February of the next Plan
Year is not elected. Notwithstanding the foregoing, the Payment Date shall not
be before the earliest date on which benefits may be distributed under Code
Section 409A without violation of the provisions thereof as reasonably
determined by the Committee.

 

1.23         “Plan Year” shall mean the calendar year except that the first Plan
Year shall begin on the Effective Date and end on the last day of the calendar
year in which the Effective Date occurs.

 

1.24         “Retirement” shall mean Termination of Service after having
attained age 55 and completed at least 10 Years of Service.

 

1.25         “Scheduled Distribution” shall mean a scheduled distribution date
elected by the Participant for distribution of amounts from a specified Deferral
Account, including notional earnings thereon, as provided under Section 5.4.

 

1.26         “Sole Managing Member” shall mean Cloud Peak Energy Inc., or such
other Manager appointed in accordance with the terms of the Company’s limited
liability company agreement, as amended from time to time.

 

1.27         “Termination of Service” shall mean the date of the cessation of
the Participant’s provision of services to the Company as defined under Code
Section 409A for any reason whatsoever, whether voluntary or involuntary,
including as a result of the Participant’s Retirement, death or Disability.

 

3

--------------------------------------------------------------------------------


 

MullinTBG GM Form DCP

 

1.28         “Years of Service” shall mean the cumulative years of continuous
full-time employment with the Company (including approved leaves of absence of
six months or less or legally protected leaves of absence), beginning on the
date the Participant first began service with the Company, and counting each
anniversary thereof. If the participant completed five or more years of service
and terminates employment with the company, then is rehired at a future date,
the participant will have his/her previous years of service added to an adjusted
service date based on rehire date.  Years of service with a predecessor employer
will count for purposes of determining a Participant’s Years of Service to the
extent approved by the Committee.

 

ARTICLE II
PARTICIPATION

 

An Eligible Executive shall become a Participant in the Plan by completing and
submitting to the Committee the appropriate Participant Elections, including
such other documentation and information as the Committee may reasonably
request, within 30 days after the date the Eligible Executive first becomes
eligible and notified to participate in the Plan, and thereafter during the
enrollment period established by the Committee prior to the beginning of each
Plan Year in which the Eligible Employee remains eligible to participate in the
Plan.

 

ARTICLE III
CONTRIBUTIONS & DEFERRAL ELECTIONS

 

3.1           Elections to Defer Compensation.

 

(a)           Form of Elections.  A Participant may only elect to defer
Compensation attributable to services provided after the time an election is
made.  Elections shall take the form of a flat dollar amount or a whole
percentage (less applicable payroll withholding requirements for Social Security
and income taxes and employee benefit plans as determined in the sole and
absolute discretion of the Committee) of up to

 

(1)           80% of Base Salary,

 

(2)           100% of Bonuses

 

(b)           Duration of Compensation Deferral Election.  An Eligible
Employee’s initial election to defer Compensation shall be made during the
enrollment period established by the Committee prior to the Effective Date of
the Participant’s commencement of participation in the Plan and shall apply only
to Compensation for services performed after such deferral election is
processed.  A Participant may increase, decrease, terminate or recommence a
deferral election with respect to Compensation for any subsequent Plan Year by
filing a Participant Election during the enrollment period established by the
Committee prior to the beginning of such Plan Year, which election shall be
effective on the first day of the next following Plan Year.  In the absence of
an affirmative election by the Participant, the deferral election for the prior
Plan Year will not continue for future Plan Years.  After the beginning of the
Plan Year, deferral elections with respect to Compensation for services
performed during such Plan Year shall be irrevocable except in the event of
Financial Hardship.

 

4

--------------------------------------------------------------------------------


 

MullinTBG GM Form DCP

 

3.2           Company Contributions.

 

(a)           Discretionary Company Contributions.  The Company shall have the
discretion to make Company Contributions to the Plan at any time on behalf of
any Participant.  Company Contributions shall be made in the complete and sole
discretion of the Company and no Participant shall have the right to receive any
Company Contribution in any particular Plan Year regardless of whether Company
Contributions are made on behalf of other Participants.

 

(b)           Company Matching Contributions. The Company shall make Matching
Contributions on behalf of the Participant equal to the Matching Contribution
provided in the Cloud Peak Energy 401(k) Plan for each Plan Year in which the
Participant makes a deferral under this Plan.

 

(c)           Company Profit Sharing Contributions.  The Company shall make
Profit Sharing Contributions on behalf of the Participant equal to the Profit
Sharing Contribution provided in the Cloud Peak Energy 401(k) Plan for each Plan
Year.

 

3.3           Investment Elections.

 

(a)           Participant Designation. At the time of entering the Plan and/or
of making the deferral election under the Plan, the Participant shall designate,
on a Participant Election provided by the Committee, the Funds in which the
Participant’s Account or Accounts shall be deemed to be invested for purposes of
determining the amount of earnings and losses to be credited to each Account. 
The Participant may specify that all or any percentage of his or her Account or
Accounts shall be deemed to be invested, in whole percentage increments, in one
or more of the Funds selected as alternative investments under the Plan from
time to time by the Committee pursuant to subsection (b) of this Section.  A
Participant may change the designation made under this Section at least monthly
by filing a revised election, on a Participant Election provided by the
Committee.

 

(b)           Investment Funds. Prior to the beginning of each Plan Year, the
Committee may select, in its sole and absolute discretion, each of the types of
commercially available investments communicated to the Participant pursuant to
subsection (a) of this Section to be the Funds.  If an investment selection is
not made the Participant will default to a Money Market fund. The Interest Rate
of each such commercially available investment shall be used to determine the
amount of earnings or losses to be credited to Participant’s Account under
Article IV.  The Participant’s choice among investments shall be solely for
purposes of calculation of the Crediting Rate on Accounts.  The Company shall
have no obligation to set aside or invest amounts as directed by the Participant
and, if the Company elects to invest amounts as directed by the Participant, the
Participant shall have no more right to such investments than any other
unsecured general creditor.

 

3.4           Distribution Elections.

 

(a)           Initial Election.  At the time of making a deferral election under
the Plan, the Participant shall designate the time and form of distribution of
deferrals made pursuant to such election (together with any earnings credited
thereon) from among the alternatives specified in Section 5.1 or 5.2.

 

5

--------------------------------------------------------------------------------


 

MullinTBG GM Form DCP

 

(b)           Modification of Election.  A new distribution election may be made
at the time of subsequent deferral elections with respect to deferrals in Plan
Years beginning after the election is made.  However, a distribution election
with respect to previously deferred amounts may only be changed under the terms
and conditions specified in Code Section 409A.  Except as expressly provided in
Section 5.3, no acceleration of a distribution is permitted.  A subsequent
election that delays payment or changes the form of payment shall be permitted
if and only if all of the following requirements are met:

 

(1)           the new election does not take effect until at least twelve (12)
months after the date on which the new election is made;

 

(2)           in the case of payments made on account of Termination of Service
or a Scheduled Distribution, the new election delays payment for at least five
(5) years from the date that payment would otherwise have been made, absent the
new election; and

 

(3)           in the case of payments made according to a Scheduled
Distribution, the new election is made not less than twelve (12) months before
the date on which payment would have been made (or, in the case of installment
payments, the first installment payment would have been made) absent the new
election.

 

For purposes of application of the above change limitations, installment
payments shall be treated as a single payment and only one change shall be
allowed to be made by a Participant with respect to form of benefits to be
received by such Participant upon Retirement.  Election changes made pursuant to
this Section shall be made in accordance with rules established by the
Committee, and shall comply with all requirement of Code Section 409A and
applicable authorities.

 

ARTICLE IV
DEFERRAL ACCOUNTS

 

4.1           Deferral Accounts.  The Committee shall establish and maintain a
Deferral Account for each Participant for each Plan Year in which the
Participant participates under the Plan.  Each Participant’s Deferral Account
shall be further divided into separate subaccounts (“Fund Subaccounts”), each of
which corresponds to a Fund elected by the Participant pursuant to Section 3.  A
Participant’s Deferral Account shall be credited as follows:

 

(a)           As soon as reasonably possible after amounts are withheld and
deferred from a Participant’s Compensation, the Committee shall credit the Fund
Subaccounts of the Participant’s Deferral Account with an amount equal to
Compensation deferred by the Participant in accordance with the Participant’s
election under Section 3; that is, the portion of the Participant’s deferred
Compensation that the Participant has elected to be deemed to be invested in a
Fund shall be credited to the Fund Subaccount to be invested in that Fund;

 

(b)           Each business day, each investment fund subaccount of a
Participant’s Deferral Account shall be credited with earnings or losses in an
amount equal to that determined by multiplying the balance credited to such Fund
Subaccount as of the prior day, less any distributions valued as of the end of
the prior day, by the Interest Rate for the corresponding Fund as determined by
the Committee pursuant to Section 3.3(b); and

 

6

--------------------------------------------------------------------------------


 

MullinTBG GM Form DCP

 

(c)           In the event that a Participant elects for a given Plan Year’s
deferral of Compensation a Scheduled Distribution, all amounts attributed to the
deferral of Compensation for such Plan Year shall be accounted for in a manner
which allows separate accounting for the deferral of Compensation and investment
gains and losses associated with amounts allocated to such each separate
Scheduled Distribution.

 

4.2           Company Contribution Account.  The Committee shall establish and
maintain a Company Contribution Account for each Participant under the Plan.
Each Participant’s Company Contribution Account shall be further divided into
separate Fund Subaccounts corresponding to the investment Fund elected by the
Participant pursuant to Section 3.3(a).  A Participant’s Company Contribution
Account shall be credited as follows:

 

(a)           As soon as reasonably possible after a Company Contribution is
made, the Company shall credit the Fund Subaccounts of the Participant’s Company
Contribution Account with an amount equal to the Company Contributions, if any,
made on behalf of that Participant, that is, the proportion of the Company
Contributions, if any, which the Participant has elected to be deemed to be
invested in a certain Fund shall be credited to the Fund Subaccount to be
invested in that Fund.  However, only Company Contributions in which the
Participant is 100% vested may be deemed invested in a Fund that includes an
option for the Participant to elect to receive a distribution of an annuity
contract.  Unless the Participant elects otherwise, any Company Contribution
that may not be deemed invested in such a Fund shall be deemed invested in the
default Fund selected by the Committee for such purpose; and

 

(b)           Each business day, each Fund Subaccount of a Participant’s Company
Contribution Account shall be credited with earnings or losses in an amount
equal to that determined by multiplying the balance credited to such Fund
Subaccount as of the prior day, less any distributions valued as of the end of
the prior day, by the Interest Rate for the corresponding Fund as determined by
the Committee pursuant to Section 3.3(b).

 

4.3           Trust.  The Company shall be responsible for the payment of all
benefits under the Plan.  At its discretion, the Company may establish one or
more grantor trusts for the purpose of providing for payment of benefits under
the Plan.  Such trust or trusts may be irrevocable, but the assets thereof shall
be subject to the claims of the Company’s creditors.  Benefits paid to the
Participant from any such trust or trusts shall be considered paid by the
Company for purposes of meeting the obligations of the Company under the Plan.

 

4.4           Statement of Accounts.  The Committee shall provide each
Participant with electronic statements at least quarterly setting forth the
Participant’s Account balance as of the end of each calendar quarter.

 

Vesting of Accounts.  The Participant shall be vested at all times in amounts
credited to the Participant’s Deferral Accounts and Company Contributions
Account.  Company Discretionary Contributions will vest at the time designated
for that Contribution.

 

7

--------------------------------------------------------------------------------


 

MullinTBG GM Form DCP

 

ARTICLE V
DISTRIBUTIONS

 

5.1           Retirement Distributions.

 

In no event shall investment authority be exercisable by or rest with the Plan
participants.

 

(a)           Timing and Form of Deferral Account Distributions.  Except as
otherwise provided herein, in the event of a Participant’s Retirement or
Disability, the Distributable Amount credited to the Participant’s Deferral
Accounts shall be paid to the Participant in cash, an annuity contract or other
property on the Payment Date following the Participant’s Retirement unless the
Participant has made an alternative benefit election on a timely basis pursuant
to Section 3.4 to receive substantially equal annual installments over up to
fifteen (15) years.

 

(b)           Distribution of Company Contributions Account. In the event of a
Participant Termination of Service for any reason, the Distributable Amount
credited to the Participant Company Contribution Account shall be paid in cash,
an annuity contract or other property on the Payment Date following Termination
of Service.

 

(c)           Small Benefit Exception.  If on commencement of benefits payable
from an Account the Distributable Amount from such Account is less than or equal
to the applicable dollar amount under Internal Revenue Code
Section 402(g)(1)(B), the total Distributable Amount from such Account shall be
paid in cash, an annuity contract or other property on the scheduled Payment
Date.

 

5.2           Termination Distributions.  Except as provided in Section 5.4, in
the event of a Participant’s Termination of Service other than by reason of
Retirement, death or Disability, the Distributable Amount credited to the
Participant Deferral Accounts shall be paid in a lump sum in cash, an annuity or
other property on the Payment Date following Termination of Service. 
Participant must have five years of service or more to receive distributions as
elected upon termination subject to the requirements of Section 409A.

 

5.3           Death Benefits.

 

(a)           Prior to Commencement of Benefits.  In the event that the
Participant dies prior to commencement of benefit payable from an Account, the
Company shall pay to the Participant’s Beneficiary a death benefit equal to the
Distributable Amount of such Account in a lump sum in cash or property other
than an annuity contract on the Payment Date following the Participant’s death.

 

(b)           After Commencement of Benefits.  In the event that the Participant
dies after commencement of benefits payable from an Account, benefits from such
Account shall continue to be paid to the Participant’s Beneficiary at the same
time and in the same form as they would have been paid to the Participant had
the Participant not died.

 

5.4           Scheduled Distributions.

 

(a)           Scheduled Distribution Election.  Participants shall be entitled
to elect to receive a Scheduled Distribution from the Deferral Account prior to
Termination of Service.  However, a Scheduled Distribution may not be elected
from a Fund Subaccount deemed to be invested in a Fund that includes an option
for the Participant to elect to receive a distribution of an annuity contract. 
In the case of a Participant who has elected to receive a Scheduled
Distribution, such Participant shall receive the Distributable Amount, with
respect to the

 

8

--------------------------------------------------------------------------------


 

MullinTBG GM Form DCP

 

specified deferrals, including earnings thereon, which have been elected by the
Participant to be subject to such Scheduled Distribution election in accordance
with Section 3.4 of the Plan.  A Participant’s Scheduled Distribution
commencement date with respect to deferrals of Compensation for a given Plan
Year shall be no earlier than two (2) years from the last day of the Plan Year
in which the deferrals are credited to the Participant’s Account.  The
Participant may elect to receive the Scheduled Distribution in a single lump sum
or substantially equal annual installments over a period of up to five
(5) years. A Participant may delay and change the form of a Scheduled
Distribution, provided such extension complies with the requirements of
Section 3.4.

 

(b)           Small Benefit Exception.  If on commencement of benefits payable
by reason of a Schedule Distribution the total balance of the Scheduled
Distributions is less than or equal to the applicable dollar amount under
Internal Revenue Code Section 402(g)(1)(B), the Scheduled Distribution shall be
paid in the form of a single lump sum distribution on the scheduled commencement
date.

 

(c)           Termination of Service.  In the event of a Participant’s
Termination of Service prior to commencement of a Scheduled Distribution, the
Scheduled Distributions shall be distributed in the form applicable to such
Termination of Service under Sections 5.1, 5.2 or 5.3 above.  In the event of a
Participant’s Termination of Service for any reason after a Scheduled
Distribution has commenced installment payments, such Scheduled Distribution
benefits shall continue to be paid at the same time and in the same form as they
would have been paid to the Participant had the Participant not terminated
service.

 

5.5           Hardship Distribution.  Upon a finding that the Participant (or,
after the Participant’s death, a Beneficiary) has suffered a Financial Hardship,
subject to compliance with Code Section 409A the Committee may, at the request
of the Participant or Beneficiary, accelerate distribution of benefits or
approve reduction or cessation of current deferrals under the Plan in the amount
reasonably necessary to alleviate such Financial Hardship subject to the
following conditions:

 

(a)           The request to take a Hardship Distribution shall be made by
filing a form provided by and filed with the Committee prior to the end of any
calendar month.

 

(b)           The amount distributed pursuant to this Section with respect to a
Financial Hardship shall not exceed the amount necessary to satisfy such
financial emergency plus amounts necessary to pay taxes reasonably anticipated
as a result of the distribution, after taking into account the extent to which
such hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Participant’s assets (to the
extent the liquidation of such assets would not itself cause severe financial
hardship).

 

(c)           The amount determined by the Committee as a Hardship Distribution
shall be paid in a single cash lump sum as soon as practicable after the end of
the calendar month in which the Hardship Distribution election is made and
approved by the Committee.

 

(d)           Upon a finding that the Participant (or, after the Participant’s
death, a Beneficiary) has suffered a Financial Hardship, subject to Treasury
Regulations promulgated

 

9

--------------------------------------------------------------------------------


 

MullinTBG GM Form DCP

 

under Code Section 409A the Committee may at the request of the Participant,
accelerate distribution of benefits or approve reduction or cessation of current
deferrals under the Plan in the amount reasonably necessary to alleviate such
Financial Hardship. The amount distributed pursuant to this Section with respect
to an emergency shall not exceed the amount necessary to satisfy such emergency
plus amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which such hardship is or
may be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the Participant’s assets (to the extent the liquidation of
such assets would not itself cause severe financial hardship).

 

5.6                                 Specified Employees.  In the case of any
Participant who is a specified employee within the meaning of Code Section 409A
as of the date of a separation from service, payments due as of the
Participant’s separation from service may not be made before the date that is
six months after the date of separation from service (or, if earlier, the date
of the Participant’s death).

 

ARTICLE VI
PAYEE DESIGNATIONS AND LIMITATIONS

 

6.1                                 Beneficiaries.

 

(a)                                  Beneficiary Designation.  The Participant
shall have the right, at any time, to designate any person or persons as
Beneficiary (both primary and contingent) to whom payment under the Plan shall
be made in the event of the Participant’s death.  The Beneficiary designation
shall be effective when it is submitted to and received by the Committee during
the Participant’s lifetime in the format prescribed by the Committee.

 

(b)                                 Absence of Valid Designation.  If a
Participant fails to designate a Beneficiary as provided above, or if every
person designated as Beneficiary predeceases the Participant or dies prior to
complete distribution of the Participant’s benefits, then the Committee shall
direct the distribution of such benefits to the Participant’s estate.

 

6.2                                 Payments to Minors.  In the event any amount
is payable under the Plan to a minor, payment shall not be made to the minor,
but instead be paid (a) to that person’s living parent(s) to act as custodian,
(b) if that person’s parents are then divorced, and one parent is the sole
custodial parent, to such custodial parent, to act as custodian, or (c) if no
parent of that person is then living, to a custodian selected by the Committee
to hold the funds for the minor under the Uniform Transfers or Gifts to Minors
Act in effect in the jurisdiction in which the minor resides.  If no parent is
living and the Committee decides not to select another custodian to hold the
funds for the minor, then payment shall be made to the duly appointed and
currently acting guardian of the estate for the minor or, if no guardian of the
estate for the minor is duly appointed and currently acting within sixty (60)
days after the date the amount becomes payable, payment shall be deposited with
the court having jurisdiction over the estate of the minor.

 

6.3                                 Payments on Behalf of Persons Under
Incapacity.  In the event that any amount becomes payable under the Plan to a
person who, in the sole judgment of the Committee, is considered by reason of
physical or mental condition to be unable to give a valid receipt

 

10

--------------------------------------------------------------------------------


 

MullinTBG GM Form DCP

 

therefore, the Committee may direct that such payment be made to any person
found by the Committee, in its sole judgment, to have assumed the care of such
person.  Any payment made pursuant to such determination shall constitute a full
release and discharge of any and all liability of the Committee and the Company
under the Plan.

 

6.4                                 Inability to Locate Payee.  In the event
that the Committee is unable to locate a Participant or Beneficiary within two
years following the scheduled Payment Date, the amount allocated to the
Participant’s Deferral Account shall be forfeited.  If, after such forfeiture,
the Participant or Beneficiary later claims such benefit, such benefit shall be
reinstated without interest or earnings.

 

ARTICLE VII
ADMINISTRATION

 

7.1                                 Committee.  The Plan shall be administered
by a Committee appointed by the Sole Managing Member, which shall have the
exclusive right and full discretion (a) to appoint agents to act on its behalf,
(b) to select and establish Funds, (c) to interpret the Plan, (d) to decide any
and all matters arising hereunder (including the right to remedy possible
ambiguities, inconsistencies, or admissions), (e) to make, amend and rescind
such rules as it deems necessary for the proper administration of the Plan and
(f) to make all other determinations and resolve all questions of fact necessary
or advisable for the administration of the Plan, including determinations
regarding eligibility for benefits payable under the Plan.  All interpretations
of the Committee with respect to any matter hereunder shall be final, conclusive
and binding on all persons affected thereby.  No member of the Committee or
agent thereof shall be liable for any determination, decision, or action made in
good faith with respect to the Plan.  The Company will indemnify and hold
harmless the members of the Committee and its agents from and against any and
all liabilities, costs, and expenses incurred by such persons as a result of any
act, or omission, in connection with the performance of such persons’ duties,
responsibilities, and obligations under the Plan, other than such liabilities,
costs, and expenses as may result from the bad faith, willful misconduct, or
criminal acts of such persons.

 

7.2                                 Claims Procedure.  Any Participant, former
Participant or Beneficiary may file a written claim with the Committee setting
forth the nature of the benefit claimed, the amount thereof, and the basis for
claiming entitlement to such benefit.  The Committee shall determine the
validity of the claim and communicate a decision to the claimant promptly and,
in any event, not later than ninety (90) days after the date of the claim.  The
claim may be deemed by the claimant to have been denied for purposes of further
review described below in the event a decision is not furnished to the claimant
within such ninety (90) day period.  If additional information is necessary to
make a determination on a claim, the claimant shall be advised of the need for
such additional information within forty-five (45) days after the date of the
claim.  The claimant shall have up to one hundred eighty (180) days to
supplement the claim information, and the claimant shall be advised of the
decision on the claim within forty-five (45) days after the earlier of the date
the supplemental information is supplied or the end of the one hundred eighty
(180) day period.  Every claim for benefits which is denied shall be denied by
written notice setting forth in a manner calculated to be understood by the
claimant (a) the specific reason or reasons for the denial, (b) specific
reference to any provisions of the Plan (including any internal rules,
guidelines, protocols, criteria, etc.) on which the denial is based, (c)

 

11

--------------------------------------------------------------------------------


 

MullinTBG GM Form DCP

 

description of any additional material or information that is necessary to
process the claim, and (d) an explanation of the procedure for further reviewing
the denial of the claim and shall include an explanation of the claimant’s right
to submit the claim for binding arbitration in the event of an adverse
determination on review.

 

7.3                                 Review Procedures.  Within sixty (60) days
after the receipt of a denial on a claim, a claimant or his/her authorized
representative may file a written request for review of such denial.  Such
review shall be undertaken by the Committee and shall be a full and fair review.
The claimant shall have the right to review all pertinent documents.  The
Committee shall issue a decision not later than sixty (60) days after receipt of
a request for review from a claimant unless special circumstances, such as the
need to hold a hearing, require a longer period of time, in which case a
decision shall be rendered as soon as possible but not later than one hundred
twenty (120) days after receipt of the claimant’s request for review.  The
decision on review shall be in writing and shall include specific reasons for
the decision written in a manner calculated to be understood by the claimant
with specific reference to any provisions of the Plan on which the decision is
based and shall include an explanation of the claimant’s right to submit the
claim for binding arbitration in the event of an adverse determination on
review.

 

ARTICLE VIII
MISCELLANEOUS

 

8.1                                 Amendment or Termination of Plan.  The
Company may, at any time, direct the Committee to amend or terminate the Plan,
except that no such amendment or termination may reduce a Participant’s Account
balances.  If the Company terminates the Plan, no further amounts shall be
deferred hereunder, and amounts previously deferred or contributed to the Plan
shall be fully vested and shall be paid in accordance with the provisions of the
Plan as scheduled prior to the Plan termination.  Notwithstanding the forgoing,
to the extent permitted under Code Section 409A and applicable authorities, the
Company may, in its complete and sole discretion, accelerate distributions under
the Plan in the event of a “change in ownership” or “effective control” of the
Company or a “change in ownership of a substantial portion of assets” or under
such other terms and conditions as may be specifically authorized under Code
Section 409A and applicable authorities.

 

8.2                                 Unsecured General Creditor. The benefits
paid under the Plan shall be paid from the general assets of the Company, and
the Participant and any Beneficiary or their heirs or successors shall be no
more than unsecured general creditors of the Company with no special or prior
right to any assets of the Company for payment of any obligations hereunder. It
is the intention of the Company that this Plan be unfunded for purposes of ERISA
and the Code.

 

8.3                                 Restriction Against Assignment. The Company
shall pay all amounts payable hereunder only to the person or persons designated
by the Plan and not to any other person or entity.  No part of a Participant’s
Accounts shall be liable for the debts, contracts, or engagements of any
Participant, Beneficiary, or their successors in interest, nor shall a
Participant’s Accounts be subject to execution by levy, attachment, or
garnishment or by any other legal or equitable proceeding, nor shall any such
person have any right to alienate, anticipate, sell, transfer, commute, pledge,
encumber, or assign any benefits or payments hereunder in any manner
whatsoever.  No part of a Participant’s Accounts shall be subject to any

 

12

--------------------------------------------------------------------------------


 

MullinTBG GM Form DCP

 

right of offset against or reduction for any amount payable by the Participant
or Beneficiary, whether to the Company or any other party, under any arrangement
other than under the terms of this Plan.

 

8.4                                 Withholding. The Participant shall make
appropriate arrangements with the Company for satisfaction of any federal, state
or local income tax withholding requirements, Social Security and other employee
tax or other requirements applicable to the granting, crediting, vesting or
payment of benefits under the Plan. There shall be deducted from each payment
made under the Plan or any other Compensation payable to the Participant (or
Beneficiary) all taxes which are required to be withheld by the Company in
respect to such payment or this Plan.  The Company shall have the right to
reduce any payment (or other Compensation) by the amount of cash sufficient to
provide the amount of said taxes.

 

8.5                                 Protective Provisions.  The Participant
shall cooperate with the Company by furnishing any and all information requested
by the Committee, in order to facilitate the payment of benefits hereunder,
taking such physical examinations as the Committee may deem necessary and taking
such other actions as may be requested by the Committee.  If the Participant
refuses to so cooperate, the Company shall have no further obligation to the
Participant under the Plan.  In the event of the Participant’s suicide during
the first two (2) years in the Plan, or if the Participant makes any material
misstatement of information or non-disclosure of medical history, then no
benefits shall be payable to the Participant under the Plan, except that
benefits may be payable in a reduced amount in the sole discretion of the
Committee.

 

8.6                                 Receipt or Release.  Any payment made in
good faith to a Participant or the Participant’s Beneficiary shall, to the
extent thereof, be in full satisfaction of all claims against the Committee, its
members and the Company.  The Committee may require such Participant or
Beneficiary, as a condition precedent to such payment, to execute a receipt and
release to such effect.

 

8.7                                 Errors in Account Statements, Deferrals or
Distributions.  In the event an error is made in an Account statement, such
error shall be corrected as soon as administratively practicable following the
date such error is discovered.  In the event of an error in deferral amount,
consistent with and as permitted by any correction procedures established under
IRC Section 409A, the error shall be corrected immediately upon discovery by, in
the case of an excess deferral, distribution of the excess amount to the
Participant, or, in the case of an under deferral, reduction of other
compensation payable to the Participant.  In the event of an error in a
distribution, the over or under payment shall be corrected by payment to or
collection from the Participant consistent with any correction procedures
established under IRC Section 409A, immediately upon the discovery of such
error. In the event of an overpayment, the Company may, at its discretion,
offset other amounts payable to the Participant from the Company (including but
not limited to salary, bonuses, expense reimbursements, severance benefits or
other employee compensation benefit arrangements, as allowed by law and subject
to compliance with IRC Section 409A) to recoup the amount of such
overpayment(s).

 

8.8                                 Employment Not Guaranteed.  Nothing
contained in the Plan nor any action taken hereunder shall be construed as a
contract of employment or as giving any Participant any right to continue the
provision of services in any capacity whatsoever to the Company.

 

13

--------------------------------------------------------------------------------


 

MullinTBG GM Form DCP

 

8.9                                 Successors of the Company.  The rights and
obligations of the Company under the Plan shall inure to the benefit of, and
shall be binding upon, the successors and assigns of the Company.

 

8.10                           Notice.  Any notice or filing required or
permitted to be given to the Company or the Participant under this Plan shall be
sufficient if in writing and hand-delivered, or sent by registered or certified
mail, in the case of the Company, to the principal office of the Company,
directed to the attention of the Committee, and in the case of the Participant,
to the last known address of the Participant indicated on the employment records
of the Company.  Such notice shall be deemed given as of the date of delivery
or, if delivery is made by mail, as of the date shown on the postmark on the
receipt for registration or certification.  Notices to the Company may be
permitted by electronic communication according to specifications established by
the Committee.

 

8.11                           Headings.  Headings and subheadings in this Plan
are inserted for convenience of reference only and are not to be considered in
the construction of the provisions hereof.

 

8.12                           Gender, Singular and Plural.  All pronouns and
any variations thereof shall be deemed to refer to the masculine, feminine, or
neuter, as the identity of the person or persons may require.  As the context
may require, the singular may be read as the plural and the plural as the
singular.

 

8.13                           Governing Law.  The Plan is intended to be an
unfunded plan maintained primarily to provide deferred compensation benefits for
a select group of “management or highly compensated employees” within the
meaning of Sections 201, 301 and 401 of ERISA and therefore to be exempt from
Parts 2, 3 and 4 of Title I of ERISA.  In the event any provision of, or legal
issue relating to, this Plan is not fully preempted by federal law, such issue
or provision shall be governed by the laws of the State of Delaware.

 

8.14                           Binding Arbitration.  Any claim, dispute or other
matter in question of any kind relating to this Plan which is not resolved by
the claims procedures under this Plan shall be settled by arbitration in
accordance with the applicable employment dispute resolution rules of the
American Arbitration Association.  Notice of demand for arbitration shall be
made in writing to the opposing party and to the American Arbitration
Association within a reasonable time after the claim, dispute or other matter in
question has arisen.  In no event shall a demand for arbitration be made after
the date when the applicable statute of limitations would bar the institution of
a legal or equitable proceeding based on such claim, dispute or other matter in
question.  The decision of the arbitrators shall be final and may be enforced in
any court of competent jurisdiction.  The arbitrators may award reasonable fees
and expenses to the prevailing party in any dispute hereunder and shall award
reasonable fees and expenses in the event that the arbitrators find that the
losing party acted in bad faith or with intent to harass, hinder or delay the
prevailing party in the exercise of its rights in connection with the matter
under dispute.

 

IN WITNESS WHEREOF, the Sole Managing Member of the Company has approved the
adoption of this Plan as of the Effective Date and has caused the Plan to be
executed by its duly authorized representative this 21st day of March, 2011.

 

14

--------------------------------------------------------------------------------


 

MullinTBG GM Form DCP

 

 

Cloud Peak Energy Resources LLC,

 

 

 

By

/s/ Cary W. Martin

 

 

 

 

Title

SVP – Human Resources

 

15

--------------------------------------------------------------------------------